 POTTER ELECTRICSIGNAL COMPANY373Employees may communicate directly with the Board'sRegionalOffice, SixthFloor, 707 N. Calvert Street,Baltimore,Maryland, Telephone No. 752-8460, Ext.2100, if they have anyquestion concerningthisnotice or compliancewith itsprovisions.Potter Electric Signal*CompanyandInternational Guards Unionof America.Case No. 9-CA-3044.October 30, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner James F. Foley issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the -National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman McCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner .2iThe Trial Examiner refused to allow the Respondent to continue cross-examiningHeheman, an official of the Charging Union, in its effort to develop that the ChargingUnion was somehow affiliated with a Local of the Teamsters Union. It is clear from therecord that Respondent's only ground for doubting Heheman's testimony that no affiliationbetween the two unions existed is the fact that the Charging Union filed its petition fora guard unit the day after the Teamsters Local withdrew its petition for a unit of non-guard employees.This would be insufficient to establish an affiliation between the twounions even if the petition for a guard unit had been filed as a direct result of the with-drawal of the earlier petition.We affirm the Trial Examiner's ruling shutting off furthercross-examination of Heheman on this point after it became apparent that Respondent hadno other grounds for controverting Heheman's testimony as to the absence of affiliationbetween the two unions. The lack of any factual allegations in its offer of proof that, ifpermitted to continue questioning Heheman it could obtain an admission from him as toaffiliation,substantiates our conclusion that further examination would only have beenrepetitious.2We agree with the Trial Examiner that cases such asBerea Publi8hsng Company,140NLRB 516, andCarle8le & Jacqueline,55 NLRB 678,are not applicable to dual-functionguards or guard unions.The latter case, in effect,holds that because a dual-function em-ployee may be included in more than one unit,his representative in one unit may notbargain with respect to functions which have been excluded from that unit.But sinceemployees who regularly perform both guard and nonguard work may not be representedby a nonguard union for any purpose,St.RegisPaper Company,128 NLRB 550, theironly opportunity for full representation must come from a guard unionThe legislativehistory to Section 9(b)(3), cited by Respondent,does not convince us that Congress in-tended otherwiseCongress was concerned with the possibility of a conflict of interest ifa union represented both guards andother employees.No such conflict arises when a guardunion is permitted to represent employees who in their own person combine guard andnonguard duties.149 NLRB No. 38. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, PotterElectric Signal Company, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.33The Appendix to the Trial Examiner's Decision Is hereby amended to show the currenttelephone number of Region 9 as 381-2200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case, Case No. 9-CA-3044, was brought under Section 10(b) of theNational Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519), hereincalled the Act, on a charge filed December 6, 1963, by International GuardsUnion of America, herein called the Union, against Respondent Potter ElectricSignalCompany, herein called Respondent.On January 30, 1964, GeneralCounsel issued a complaint against Respondent alleging that it has violatedSection 8(a)(1) and (5) of the Act by refusing to bargain collectively in goodfaith since November 13, , 1963, with the Union with respect to the nonguardduties of employees in an appropriate unit of guards for which the Union wascertified by the Board on or about June 28, 1963, as collective-bargaining repre-sentative.Respondent denied by answer on February 10, 1964, that it has violat-ed the Act by refusing to bargain in connection with nonguard duties ofguards.As an affirmative defense, it contends that there is -a fatal variancebetween the complaint and the unfair labor practice charge.A hearing on complaint and answer was held before Trial Examiner James F.Foley on March 17 and 18, 1964, in Cincinnati, Ohio. General Counsel, Respond-ent and Charging Party were represented, and were afforded an opportunity topresent evidence,make oral argument, and file briefs.The parties, by counsel,waived oral argument, and General Counsel and Respondents filed briefs afterthe close of the hearing.-FINDINGS AND CONCLUSIONS 11.THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, with its principal place of business in Cincin-nati,Ohio, is engaged in the business of installing, servicing, and operatingplant fire and burglar alarm systems, and providing outside watchmen to protectplants against prowlers and fires.During the calendar year 1963, Respondentreceived gross revenue in excess of $50,000 for these services from companieswithin the State of Ohio which during the same period shipped directly to pointsoutside the State of Ohio goods valued in excess of $50,000.Respondent isengaged in commerce within the meaning of the Act, and the assumption ofjurisdiction will effectuate the purposes of the Act.U. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs previously found Respondent is engaged in the installation, servicing, andoperating of fire and burglar alarm systems and the furnishing of watchmen. Itemploys approximately 24 persons in addition to officers, supervisors, salesmen, andoffice help.During the latter half of 1963, three employees were full-time 'dis-patchers; nine were outside watchmen at customers' premises and occasionally did1 The official transcript of the hearing is corrected In the manner set forth in Appendix Bpursuant to stipulation of counsel for General Counsel and Respondent. POTTER ELECTRICSIGNAL COMPANY375dispatching; seven were troubleshooters whose principal duties consisted of re-sponding to alarm signals from customers' plants, making temporary or perma-nent repairs to restore the electrical burglar or fire protection system, cooperatingwith municipal police or firemen in the search for prowlers and ascertainment ofthe cause for the alarm, and occasionally doing installation and dispatching work;three installed fire and burglar alarm systems in new customers' premises or madechanges, renovations, or reinstallations at existing customers' premises (installationwork), and also acted in the capacity of troubleshooters; and two tested various firealarm systemsOn May 16, 1963, the Union filed with the Regional Director a petition(9-RC-5420) for certification of a unit of Respondent's employees at its Cincin-nati,Ohio, operation, consisting of all guards, and excluding all other employeesincluding supervisors as defined in the Act.On June 7, 1963, Respondent and Union consented to a Board-conducted electionon June 20, 1963, in an appropriate unit of Respondent's employees.The appro-priate unit identified in the agreement was, "All guards employed by the Employerat its Cincinnati, Ohio, operation, excluding all other employees, and professionalemployees and supervisors as defined in the Act." The election was held on June 20,and on June 28, 1963, the Board, by its Regional Director, John C. Getreu,issued a Certification of Representative, wherein it certified that the majority of theemployees in the appropriate unit of "All guards employed by the Employer at itsCincinnati,Ohio, operation, excluding all other employees, and professional em-ployees and supervisors as defined in the Act," had designated and selected theUnion as collective-bargaining representative, and that the Union was the exclusiverepresentative of all the employees in the appropriate unit for purposes of collectivebargaining.2Pursuant to the consent agreement,19 employees voted in the election. Thesewere nine outside plant guards furnished to customers,seven troubleshooters, andthree installers.Three rank-and-file employees who did only dispatching work, asupervisor who at times did rank-and-file troubleshooting and installation work, andtwo employees who did only the work of testing various fire alarm systems did notvote.They were not considered to be in the appropriate unit of guards.B. The unfair labor practiceOn July 23, 1963, the Union, by letter,' transmitted to the Respondent a propo-sal for a collective-bargaining agreement.This proposal, among other things,provided wage rate proposals for installers identified as construction employees,troubleshooters, and watchmen.The Union and Respondent negotiated on thisproposal at meetings on August 1, 6, and 12.At a meeting on August 27,Respondent submitted its first counterproposal.Meetings were held on September12, 24, and 25, and October 1, 1963, dealing largely with the Respondent's coun-terproposal.On October 21, Respondent, by letter, sent a second counterproposalto the Union.Respondent's proposal, like the first one, applied to installers as'On or about March 5, 1963, Ice, Storage, Scrap Material and Grain Warehousemen,Local Union No 105, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, filed a petition with the Board in Case No. 9-RC-5326 for certifi-cation as representative of all of Respondent's employees at its Cincinnati place of busi-ness excluding office clerical employees, professional employees and supervisors as definedin the ActFollowing a hearing, the Regional Director on April 17, 1963, issued his Deci-sion and Direction of ElectionHe found that the appropriate unit consisted of "All em-ployees including regular part-time employees employed by the Employer in its Cincinnati,Ohio, operations, but excluding all office clerical employees, and all guards, professionalemployees and supervisors as defined in the Act."He included three dispatchers and twotesters of sprinkler systems for fire control.He excluded troubleshooters, and installers.They were excluded because troubleshooting is guard's work, and installers doing trouble-shooting part time are guards because of their part-time troubleshootingSeeA D.T.Company,112 NLRB 80, andAmerican District Telegraph Company,128 NLRB 345.Neither the troubleshooters,' nor the installers because of their part-time troubleshooting,could be included in a unit with other 'employees because of Section 9(b) (3) of the Act.Walterboro Manufacturing Corporation,106 NLRB 1383. Apparently, Respondent's em-ployees who were assigned to customers to work as plant guards were not considered.They are guards, and were precluded from the unit by. Section 9(b) (3).Armored MotorService Company, Inc.,106 NLRB 1139, andN L.R.B. v. American District Telegraph Co.of Pa,205 F. 2d 86 (CA. 3). No election was held in this unit as the Regional Directoron'May 15, 1963, issued an Order permitting the withdrawal of the petition with prejudice.The Union filed its petition for certification on May 16, 1963. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDwell as troubleshooters and watchmen, although Respondent grouped installersand troubleshooters in one group identified as "Repair, Maintenance and Service(Guards)."Bargaining sessions on the second counterproposal were held onOctober 30, and November 6 and 13, 1963.At the conclusion of the November 13 session, the Union and Respondent werefarapart on many of the collective-bargaining matters.Harold Freeman, anegotiator for Respondent, as well' as one of its attorneys, announced at the endof the November 13 session that Respondent would no longer bargain withrespect to installation work, as such bargaining had been permissive or volun-tary, and not mandatory. His announcement also included the position that there-afterRespondent's counterproposalswould not apply to installation work orother nonguard duties, with the reservation that Respondent would welcome theopportunity to seek an agreement relating to nonguard duties performed byguards by voluntary bargaining. Freeman testified at the hearing that Respond-ent took this position on November 13 and thereafter in an effort to reduce thearea of dispute.The Union contended at the November 13 meeting that installa-tionwork was guard's work and wages, hours, and other terms and conditionsrelating to this work were mandatory issues of bargaining.One of its negotia-tors suggested that the parties go to the Board for clarification of the unit. Re-spondent's negotiator, Freeman, replied that Respondent had no objection to theUnion seeking the clarification.He did not feel that Respondent needed a clarifi-cation.The Union then announced it was taking the dispute to the FederalMediation and Conciliation Service.This it did, and Respondent and the Unionmet with the Mediation Service on November 26, December 5, 14, and 20. TheNovember 26 and December 20 meetings werejoint sessions as waspart of theDecember 5 meeting.At the December 14 session, the Mediation Service arbi-trator met with the Union and the Respondent separately.3The Federal Mediation and Conciliation Service attempted to bring the Unionand Respondent together on basic economic issues such as length of contract,wage increases, hospitalization,unionsecurity, and other basic bargainable mat-ters regardless of their relationship to the guard duties ornonguardduties of thewatchmen, troubleshooters,and installersin the appropriate unit.It isclear fromthe evidence that agreement was not reached on most of the many unresolvedissues.It is also clearthatRespondent's proposals and counterproposals duringthese four meetings did not apply to installers when doinginstallationwork, orto troubleshooters when doinginstallationor dispatching work, or to watchmenwhen doing dispatching work.Respondent would not recognize the Union asthe collective-bargaining representative of installerswhen not doing trouble-shooting, troubleshooters when doing installation work, or watchmen when do-ing dispatching work or installation work.At the December 20 meeting, the Union proposed a 1-year contract and a5-cent an hour wage increase for all of the work done by installers, troubleshoot-ers, and watchmen.The Respondent proposed a 3- or 4-year contract applicableto troubleshooting and watchmen work only, with a 4-cent increase each year fortroubleshooting work only.With the stand by Respondent that it would bargainonly for troubleshooting and watchmen work, the parties ceased bargain-ing.No further bargaining has been attempted.The unfair labor practice charge filed with theBoardon December 6, 1963,allegesthatRespondent refused to bargain in good faith by refusing to recog-nizetheUnion as the representative of employees who do part-time guardwork.The General Counsel's complaintagainstRespondentallegesRespondenthas refused to bargain in good faith by refusingto bargainwith the Union forrates of pay, hours of employment, and otherterms andconditions of employmentof employees in theunitwhile performing nonguard duties.C. Analysis and concluding findingsThere are two issues before me for resolution.One is the question whetherthere is a fatal variance between the allegation of a violation in the complaintand the unfair labor practice charge.The other is whether Respondent is re-quired by Section 8(a)(5) of the Act to bargain with the Union regardingwages, hours, and other terms and conditions of employment relating to thenonguard duties of employees employed part time as guards.Are these bar-gainablematters issues of mandatory bargaining or merely voluntary bargaining?O The Union called a strike on December 13, which it terminated on or about Decem-'ber 24, 1963. POTTER ELECTRIC SIGNAL COMPANY377The unfair labor practice charge filed by the Union alleges that Respondentrefuses to recognize the Union as the representative of employees who do part-time guard work. The complaint alleges that Respondent refuses to bargainwith respect to nonguard duties of employees included in an appropriate unit ofguards.As a preliminary matter at the hearing,Idenied Respondent'smotionto dismiss because of a fatal variance.Ipermitted Respondent to renew thisdefense upon the receipt of the evidence in the case.Upon consideration of theevidence of record as well as the argument of counsel in support of and inopposition to the prelimination motion, I find no reason to change my originalruling.While an unfair labor practice charge initiates the investigation of thecase,4 it is the complaint that sets out the violation with which the Respondent ischarged5The evidence discloses that the Respondent has been fully aware at alltimes that the issue in controversy between it and the Union is its refusal tobargain for nonguard duties of part-time guards.This is so notwithstandingthat the language used by the Union in the unfair labor practice charge whenconsidered literally and in isolation,does aver that Respondent refuses to bargainwith respect to all duties of part-time guards. In the circumstances of this case,Ifind no fatal variance between the complaint and the unfair labor practicecharge.6The 'second issue must be resolved pursuant to the requirements of Section9(b)(3) of the Act, and the meaning to be given to it in the light of itslegislative history.The applicable part of Section 9(b) is as follows:The Boardshall decide in each case whether, in order to assure to em-ployees the fullest freedom in exercising the rights guaranteed by this Act,the unit appropriate for the purposes of, collective bargaining shall be theemployer unit,craft unit,plant unit,or subdivision thereof:Provided,Thatthe Board shall not . . .(3) decide that any unit is appropriate for suchpurposes if it includes,togetherwith other employees, -any individual em-ployed as a guard to enforce against employees and other persons rules toprotect property of the employer or to protect the safety of persons on theemployer's premises;but no labor organization shall be certified as the repre-sentative of employees in a bargaining unit of guards if such organizationadmits to membership,or is affiliated directly or indirectly with an organiza-tion which admits to membership,employees other than guards.Subsection(3) of Section 9(b) was added to the National Labor Relations Actof 19357by the amendments of June 1947.8Subsections(1) and(2) were alsoadded at the time.They are not in issue here.Absent these subsections,Section9(b)with the exception of two minor changes in language, was the same inthe 1947 Actas it was inthe 1935 Act.The 1935 Act is commonly referred toas the Wagner Act, and the 1947 Act is commonly referred to as the Taft-HartleyAct.The amendments of 19599 left Section 9(b) of the Act unchanged fromwhat it was in the Taft-Hartley Act. Prior to the 1947 amendment,the Boardplaced'plant-protection personnel in units separate from other employees, butcertified labor organizations as exclusive bargaining representatives which werealso the bargaining representatives of other units Of employees of the- sameemployer.Employers contended that the plant-protection personnel were notemployeeswithin the meaning of the Wagner Act. The Board held to thecontrary.'°On December 2, 1943, the Board held-that Jones&Laughlin Steel Corporationviolated Section 8(5) of the Wagner Act by refusing to bargain with UnitedSteelworkers of America(CIO) for an appropriate unit of plant-protection per-sonnel.llThe Board had certified.the Steelworkers as the exclusive bargainingrepresentative of these employees on. June 5, 1943.12On December 8, 1944, and4 Texas Industries,Inc,139 NLRB 365, 366-367;Triboro Carting Corporation,117NLRB 775, 777, enfd 251 F 2d 959 (CA. 2).s Consumers Power Company v. N.L R B.,113 F. 2d 38, 42-43 (C A.6) ; N L.R B. v.Bradley Washfountain Co,192 F 2d 144, 149 (CA 7),6Texas Industries,Inc, supra, N L.R B. v.Kohler Company,220 F. 2d 3, 5-7 (C.A. 7).- 49 Stat.449, 29 U S C.Sec. 151et seq(1946).861 Stat. 136,.29 U S.C Sec 151et seq.(1948)0 73 Stat.519, 29 U S.C Sec. 151at seq.(1958 and 1959 Supp ).10Stand ird SteelSpring Co,62 NLRB 660'1 Jones & Laughlin Steel Corporation,53 NLRB 1046.12Jones & Laughlin Steel Corporation,49 NLRB 390 378DECISIONSOF NATIONALLABOR RELATIONS BOARDon April 4, 1946, on remand from the Supreme Court, the Court of Appeals forthe Sixth Circuit inN.L.R.B. v. Jones & Laughlin Steel Corporation,146 F. 2d718, and 154 F. 2d 932, denied enforcement of the Board's Order. It found inthe latter case that deputized plant-protection employees were employees withinthemeaning of the Wagner Act, but that it was improper for the Board topermit them to be organized by the same union that represented productionemployees.The court felt that the obligations of guards as members of themunicipal police force to the municipality, would be incompatible with theirobligations to the union in case of industrial unrest, and strikes on the part ofproduction employees.The court also stated it was the duty of the Board toconsider the public interest as a material factor in selecting appropriate units forcollective bargaining between Jones and Laughlin, the respondent in that case,and employees among whom were plant guards and production employees. Ithad reached the same result in the earlier case.The guards in that context werestillmembers of the military service. On June 21, 1945, the Board inStandardSteel Spring Company,62 NLRB 660, stated that it did not acquiesce in thedoctrine enunciated by the Sixth Circuit inN.L.R.B. v. Jones & Laughlin SteelCorporation,146 F. 2d 718. It denied the employer's petition for dismissal ofthepetition for certification as collective-bargaining representative.The em-ployer sought dismissal because the United Steel Workers of America (CIO), thepetitioner, also, represented production and maintenance employees.H.R. 3020, 80th Congress, 1st session,13 Title I of which provided for amend-ment of the Wagner Act, passed the House on April 17, 1947. By this bill,employees engaged in police work were supervisors, and would be excluded fromthe protection they received as employees under the Wagner Act.Title I of S.1126, 80th Congress, 1st session, which was also designed to amend the WagnerAct,14 did not include employees engaged in police work within the definition ofsupervisor.Under this Senate bill, plant-protection personnel were employees asprovided in the Wagner Act.On May 19, 1947, while the House and Senateconferees were conferring on H.R. 3020 as passed by the House and as passed bythe Senate, the Supreme Court by a 5-to-4 decision- reversed the Sixth Circuit'sdecision inN.L.R.B. v. Jones & Laughlin,146 F. 2d 718. It held that the Boardproperly permitted the guards to choose as their bargaining agent the UnitedSteelWorkers of America (CIO), a union which also represented production andmaintenance workers of the same employer.The House and Senate conferees who were conferring on H.R. 3020, thereuponincluded the present subsection (3) of Section 9(b) of the Act in Title I of theconference agreement 16 which became Title I of the Labor Management Rela-tions Act of 1947 (the Taft-Hartley Act).Title I is also identified as the NationalLabor Relations Act, as amended.By the new subsection; the Board has beenprecluded from deciding that any unit is appropriate for the purposes of collectivebargaining if it includes with other employees individuals employed as guards,and from certifying a labor organization as the representative of employees in abargaining unit of guards if it admits to membership employees other thanguards, or is affiliated directly or indirectly with an organization which admits tomembership employees other than guards.On June 5, 1947, when the Senate was considering the conference agreement,17the late Senator Taft, who was one of the Senate Managers at the conference, hada summary of the differences between the conference agreement and H.R. 3020 asitpassed the Senate printed in the Congressional Record of that date as part ofhis remarks on the conference and the agreement reached by the.conferees. Thereference made in the summary to the new subsection (3) of Section 9(b) includesthe following:Under the language of clause (3), guards still retain their' rights as em-ployees under the National Labor Relations 'Act, but the Board is instructed13Leg Hist., Labor Management Relations Act of 1947 (Govt. Printing Office, 1948),vol. 1, pp. 158-225.14 S. 1126, sponsored by Senator Taft, passed the Senate on May 13, 1947, as-H.R. 3020amended by the SenateLeg.Hist.,Labor Management Relations Act of.1947 (Govt.Printing Office 1948), vol 1, pp. 226-291.15N L.R B. v. Jones & Laughlin Steel Corporation,331 U.S. 416.16H. Conf Rept. 510, H.R. 3020, 80th Cong, 1st secs., Leg Hist., Labor ManagementRelations Act of 1947 (Govt. Printing Office 1948), vol. 1, pp. 505-533.17 The conference report was signed by the Managers on the Part of the Houseand Senateon June 3, 1947. POTTER ELECTRIC SIGNAL COMPANY379not to place them in the same bargaining unit with other employees, or tocertifyas bargaining representative for the guards a union which admitsother employees to membership or is affiliated directly or indirectly with labororganizations admitting employees other than guards to membership.18In his oral representation to the Senate on June 5, 1947, regarding the changesin the Senate bill as accepted by the conferees, Senator Taft also had the followingto say about plant guards:We accepted a provision regarding plant guards. ' We had exempted foremenin the Senate bill, but we had not exempted plant guards.The House billexempted plant guards, and also time study employees and personnel forces.We did not accept any of these provisions, except that as to plant guards weprovided that they could have the protection of the Wagner Act only if theyhad a union separate and apart from the Union of the general employees.19In the Senate's further consideration on June 6, 1947, of the conference agree-ment, Senator Taft answered the charge of Senator Murray of Montana that theagreement denied plant guards rights they had under the Wagner Act as follows:By the provision of the House bill plant guards were completely excludedfrom the Wagner Act.We compromised with the House by providing thatthey should have the protection of the Wagner Act but in a separate unit fromthe workers in the plant.That is certainly a change-although a minor one,nevertheless a reasonable one-and certainly it is a compromise with the ex-treme position taken by the House.20It appears to the Trial Examiner from the above that under Section 9 (b) ('3) oftheAct, guards have the same rights to representation that they had under theWagner Act provided they are in a unit separate from other employees and arerepresented by a union which does not admit to membership employees other thanguards or is not affiliated directly or indirectly with a labor organization thatdoes.The guards here are in a separate unit, and are represented by an independ-ent union that admits only guards to membership.Under the Wagner Act, guards had representation with respect to all theirduties.Their bargaining representative could bargain in regard to nonguardduties as it also represented units of employees which performed nonguard du-ties.Iam mindful of the Board decisions in representation cases relating toemployees other than guards cited and discussed in Respondent counsel's briefwhere the Board included employees with more than one type of duties in the unitonly to the extent of the work done by the employees in the unit.21 In makingthese decisions, the Board exercised the wide discretion it has under Section 9(b),"to assure to employees the fullest freedom in exercising the rights guaranteed bythisAct." 22The limited presence of these employees in the particular unit per-mitted their inclusion in the other unit of employees performing the other type ofwork which they performed.The wide discretion of the Board was not limited bySection 9(b)(3) or a similar provision or by a policy it had to apply to guards tomeet the overall requirements of the Act.Guards on the other hand, may beincluded only in a guards' unit, and be represented by a union that admits onlyguards to membership. If the Union cannot represent them in matters relating to non-guard duties, then they are denied the representation they had under the WagnerAct.This was not the intention of the Congress when it enacted Section 9(b)(3)of the Taft-Hartley Act, which is Section 9 (b) (3) of the Act.There is no evidence that shows that bargaining with the Union for nonguardduties as well as guard duties will in any way interfere with the bargaining rightsof other employees of Respondent.Respondent, bargained with the Union with^ Leg. Hist, Labor Management Relations Act of 1947 (Govt. Printing Office 1948),vol. 2, p. 1541.1Leg Hist., Labor Management Relations Act of 1947 (Govt. Printing Office 1948),vol 2,, p. 1544.20 Leg.Hist.,Labor Management Relations Act of 1947 (Govt. Printing Office 1948),vol 2, p. 157221 SeeCarlisle & Jacqueline,55 NLRB 678, 680-681;Berea PublishingCo, 140 NLRBWalter and Shirley Cohen d/b/a Tower Cleaners,97 NLRB 376, 378-379 (1951) ;The Ocala Star Banner,97 NLRB 384, 385-386 (1951) ;Coca-Cola BottlingCompany,94 NLRB 208, 210 (1951).22 SeePittsburgh PlateGlassCompany v. N.L.R B.,313 U.S. 146;N.L.R B. v. PrudentialInsurance Company of America,154 F. 2d 385 (C.A. 6). 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to the nonguard duties of the guards prior to November 13, 1963, andiswilling to bargain with the Union on a voluntary basis regarding them.Anyimpasse that exists between them is due to differences on basic bargainable issuesthat relate to guard duties as well as nonguard duties. In a case where represen-tation by guards' union with respect to nonguard duties would interfere with ordefeat bargaining by employees in other units who perform the same nonguardwork, the Board in its wide discretion under Section 9(b) could limit the scope ofthe union's bargaining authorization with respect to nonguard work.But suchsituation is not present here.I conclude and find that in this case wages, hours, and other terms and condi-tions of employment relating to the nonguard duties of guards are issues ofmandatory bargaining, and Respondent by refusing to bargain regarding themsinceNovember 13, 1963, has violated Sections 8(a)(5) and (1) of the Act.23IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, in connection withitsoperations described in section I, above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in a certain unfair labor practice, Ishall recommend that Respondent be required to cease and desist from such unfairlabor practice and take such affirmative action as appears necessary to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.Respondent Potter Electric Signal Company is engaged in commerce with-in themeaningof Section 2(6) and (7) of the Act, and International GuardsUnion of America is a labor organization within the meaning of Section 2(5) ofthe Act.2.All guards employed by Respondent at its Cincinnati, Ohio, operation, ex-cluding all other employees, professional employees, and supervisors as defined intheAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all times since June 28, 1963, the Union has been and continues to bethe certified exclusive bargaining representative of all employees in the aforesaidunit for the purposes of collective bargaining within the meaning of Section9(a) of the Act.4.By refusing on and after November 13, 1963, to bargain collectively withthe Union as the exclusive representative of employees in the aforementioned unitin regard to wages, hours, and other terms and conditions of employment relat-ing to the, nonguard duties of guards, Respondent has engaged in and is engagingin an unfair labor practice within the meaning of Section 8(a)(5) of the Act.5.By the refusal to bargain collectively Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section7 of the Act, and thereby has engaged in andisengagingin an unfair laborpractice within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practiceisanunfair labor practice affectingcommerce within themeaningof the Act.Upon the foregoing findings of fact and conclusions of law, and pursuant toSection 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERRespondent Potter Electric Signal Company, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with respect to wages, hours, and otherterms and conditions of employment relating to nonguard duties of guards itemploys with International Guards Union of America as the certified exclusive23N.L.R.B.v.Wooster Division of Borg-Warner Corporation,356 U.S. 342;Town andCountry Manufacturing Co., Inc., et al.,136 NLRB 1022,enfd. 316 F.2d 846(C.A. 5). POTTER ELECTRIC SIGNAL COMPANY381representative of a unit of Respondents' employees employed as guards at itsCincinnati,Ohio, operation, excluding all other employees, professional em-ployees, and supervisors as defined in the Act.(b)Engaging in any like or related conduct interfering with the efforts ofInternationalGuards Union of America to negotiate for and represent the em-ployees in the appropriate unit as their exclusive bargaining agent.2.Take the following affirmative action which will effectuate the policies ofthe Act:(a)Upon request, bargain collectively with InternationalGuards Union ofAmerica as the exclusive representative of all employees in the above appropriateunitwith respect to rates of pay, wages, hours of work, and other terms andconditions of employment relating to guard duties and nonguard duties, and, ifan understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at its place of business in Cincinnati, Ohio, copies of the attachednoticemarked "Appendix A." 24Copies of said notice to be furnished by theRegional Director for Region 9, shall, after being duly signed by Respondent'srepresentative, be posted by the Respondent immediately upon receipt thereof andbe maintained by it for a period of 60 days from the date of posting, in conspic-uous places, including all places where notices to employees are customarilyposted.Reasonable -steps shall be taken by the Respondent to insure that saidnotice is not altered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within 20 days from thereceipt of this Trial Examiner's Decision and Recommended Order, what stepsRespondent has taken to comply therewith.25It is further recommended that unless on or before 20 days from the receipt ofthisTrial Examiner's Decision and Recommended Order the Respondent notifiesthe said Regional Director,inwriting,that it will comply with the foregoingrecommendations,theNationalLaborRelations Board issue an Order requiringthe Respondent to take the action aforesaid.u If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order be enforced by a decree of the UnitedStates Court of Appeals, the words "a Decree of the 'United States Court of Appeals,Enforcing an Order" shall be substituted for the words "a Decision and Order."^In the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read: "Notify said Regional Director, in writing, within 10days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL bargain collectively upon request with International GuardsUnion of America as the exclusive representative of all employees in thebargaining unit described herein with respect to wages, hours, and otherterms and conditions of employment relating to nonguard duties as well asguard duties, and,ifan understanding is reached,we will embody suchunderstanding in a signed agreement.The bargaining unit is:All guards employed at our Cincinnati, Ohio, operation, excludingallother employees, and professional employees and supervisors asdefined in the Act.POTTER ELECTRIC SIGNAL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative), (Title)This notice must remain posted for 60 consecutive days from the date ofposting and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, Feder-alOffice Building, 550 Main Street, Room 2023, Cincinnati, Ohio,' Telephone No.Dunbar 1-1420, if they have any questions concerning this notice or compliancewith its provisions.